

115 S491 RS: To reinstate and extend the deadline for commencement of construction of a hydroelectric project involving Clark Canyon Dam.
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 131115th CONGRESS1st SessionS. 491[Report No. 115–101]IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Daines (for himself, Mr. Tester, Mr. Risch, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJune 8, 2017Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reinstate and extend the deadline for commencement of construction of a hydroelectric project
			 involving Clark Canyon Dam.
	
 1.Extension of time for a Federal Energy Regulatory Commission project involving Clark Canyon DamNotwithstanding the time period described in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12429, the Federal Energy Regulatory Commission (referred to in this section as the Commission) shall, at the request of the licensee for the project, and after reasonable notice and in accordance with the procedures of the Commission under that section, reinstate the license and extend the time period during which the licensee is required to commence construction of project works for the 3-year period beginning on the date of enactment of this Act.
	
		1.Extension of time for a Federal Energy Regulatory Commission project involving Clark Canyon Dam
 (a)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12429, the Federal Energy Regulatory Commission (referred to in this section as the Commission) may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of, and the procedures of the Commission under, that section, extend the time period during which the licensee is required to commence construction of the project for not more than 6 years from the date of the expiration of the extension originally issued by the Commission.
			(b)Reinstatement of expired license
 (1)In generalIf the period required for the commencement of construction of the project described in subsection (a) has expired prior to the date of enactment of this Act, the Commission may reinstate the license effective as of that date of expiration.
 (2)ExtensionIf the Commission reinstates the license under paragraph (1), the first extension authorized under subsection (a) shall take effect on the date of that expiration.June 8, 2017Reported with an amendment